DETAILED ACTION
	Claims 1, 3, 5, 8, 13, 15, 17, and 20 are amended. Claims 2, 4, 7, 14, and 16 are canceled. Claims 1, 3, 5, 6, 8, 9-13, 15, and 17-20 are pending. A complete action on the merits of claims 1-20 appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Godara (WO No. 2018116273) in view of Zarins (U.S. Patent Application Publication No. 20180110554), in view of Boutoussov (U.S. Patent Application Publication No. 20180085188), and in further view of White (U.S. Patent Application Publication No. 20150057945).
Regarding claim 1, Godara teaches a system for delivering energy to a patient's body (Fig. 1), the system comprising: a plurality of probes each comprising an elongate member having a distal region and a proximal region, (Fig. 1, element 106) each of the plurality of probes further comprising an 
Godara does not teach an electrically non-conductive outer circumferential portion.
Zarins, in a similar field of endeavor, teaches an electrically non-conductive outer circumferential portion (Fig. 31A, element 311).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an electrically non-conductive outer circumferential portion as taught by Zarins in the system of Godara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, Godara teaches the ability/option to be able to start a procedure for all the probes simultaneously or individually ([0033]). 
Godara and Zarins do not teach wherein the simultaneous control module further comprises a simultaneous control selection panel that, upon selection by the user, starts a treatment procedure for all of the plurality of probes simultaneously and an independent control panel for each of the plurality of probes that, upon selection by the user, starts an individual treatment procedure for a selected independent control panel of one of the plurality of probes.
Boutoussov, in an analogous device, teaches a simultaneous control selection panel and an individual control selection panel that both have the ability to start a plurality of probes simultaneously 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a simultaneous control selection panel and an individual control selection panel that both have the ability to start a plurality of probes simultaneously or an individual probe, respectively as taught by Boutoussov in the system of Godara and Zarins, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable as it would allow the user to control the probes either simultaneously or individually giving the user a greater amount of control of the instrument during the procedure.
Godara, Zarins, and Boutoussov do not teach upon selection by the user, the independent control selection panel collapses the control screen and switches to an independent control screen.
White, in a device that utilizes a similar GUI embodiment, teaches upon selection by the user, they may select a user interface item causing the display of the session information to close and return to another view ([0104; Fig. 12).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to include upon selection by the user, they may select a user interface item causing the display of the session information to close and return to another view as taught by White in the system of Godara, Zarins, and Boutoussov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary 
Regarding claim 3, the combination of Godara, Zarins, Boutoussov, and White teaches all the elements of the claimed invention as stated above.
Godara, Zarins, and White do not teach wherein the simultaneous control selection panel comprises a simultaneous control sliding bar.
Boutoussov further teaches wherein the simultaneous control selection panel comprises a simultaneous control sliding bar ([0038]; Fig. 4, element 410).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a simultaneous control sliding bar as taught by Boutoussov in the system of Godara, Zarins, and White, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13, Godara teaches a method of treating tissue of a patient's body (the method is inherent from the use of the device; Fig. 1), the method comprising: providing an energy source coupled to a probe assembly (Fig. 1, element 102), the probe assembly comprising a plurality of probes, each probe having an elongate member with a distal region and a proximal region, the distal region having an electrically conductive energy delivery device for delivering one of electrical and radiofrequency energy to the patient’s body (Fig. 1, element 106; the distal end would have to be electrically conductive in order to deliver energy); communicatively coupling a controller to the probe assembly, the controller having a user interface with a control screen, the control screen having an independent control module and a simultaneous control module ([0033]; Fig. 1, element 103); selecting whether to operate the plurality of probes independently or simultaneously via the independent control 
Godara does not teach inserting the plurality of probes into the patient’s body; positioning the plurality of probes at the tissue of the patient’s body.
Zarins teaches inserting the plurality of probes into the patient’s body; positioning the plurality of probes at the tissue of the patient’s body.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include inserting the plurality of probes into the patient’s body; positioning the plurality of probes at the tissue of the patient’s body as taught by Zarins in the system of Godara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, Godara teaches the ability/option to be able to start a procedure for all the probes simultaneously or individually ([0033]). 
Godara and Zarins do not teach wherein the simultaneous control module further comprises a simultaneous control selection panel that, upon selection by the user, starts a treatment procedure for all of the plurality of probes simultaneously and an independent control panel for each of the plurality of probes that, upon selection by the user, starts an individual treatment procedure for a selected independent control panel of one of the plurality of probes.
Boutoussov, in an analogous device, teaches a simultaneous control selection panel and an individual control selection panel that both have the ability to start a plurality of probes simultaneously or an individual probe, respectively ([0025-0029, 0038]; it is stated that the treatment can come from an “n” amount of laser sources ranging from one source to at least four per Fig. 1. It is also stated that the total power of the laser sources can be controlled (simultaneous control) or controlled individually 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a simultaneous control selection panel and an individual control selection panel that both have the ability to start a plurality of probes simultaneously or an individual probe, respectively as taught by Boutoussov in the system of Godara and Zarins, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable as it would allow the user to control the probes either simultaneously or individually giving the user a greater amount of control of the instrument during the procedure.
Godara, Zarins, and Boutoussov do not teach upon selection by the user, the independent control selection panel collapses the control screen and switches to an independent control screen.
White, in a device that utilizes a similar GUI embodiment, teaches upon selection by the user, they may select a user interface item causing the display of the session information to close and return to another view ([0104; Fig. 12).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to include upon selection by the user, they may select a user interface item causing the display of the session information to close and return to another view as taught by White in the system of Godara, Zarins, and Boutoussov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable as it would allow the user to collapse the control screen and switch between a control screen and an independent control screen, which are both taught by Godara and Boutoussov.
Regarding claim 15, the combination of Godara, Zarins, Boutoussov, and White teaches all the elements of the claimed invention as stated above.
Godara, Zarins, and White do not teach wherein the simultaneous control selection panel comprises a simultaneous control sliding bar.
Boutoussov further teaches teach wherein the simultaneous control selection panel comprises a simultaneous control sliding bar ([0038]; Fig. 4, element 410).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a simultaneous control sliding bar as taught by Boutoussov in the system of Godara, Zarins, and White, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 17, the combination of Godara, Zarins, Boutoussov, and White teaches all the elements of the claimed invention as stated above.
Godara, Zarins, and White do not teach wherein the independent control screen comprises an independent control panel for each of the plurality of probes, the independent control panel for each of the plurality of probes comprising an independent sliding bar that, upon selection by the user, is configured to start a treatment procedure for one of the probes from the plurality of probes.
Boutoussov further teaches wherein the independent control screen comprises an independent control panel for each of the plurality of probes ([0038]; Fig. 4), the independent control panel for each of the plurality of probes comprising an independent sliding bar that, upon selection by the user, is configured to start a treatment procedure for one of the probes from the plurality of probes ([0049]; Fig. 4, element 422; the element that begins the procedure is not a sliding bar but is a button instead, but the examiner notes that they serve the same function).

Regarding claim 18, the combination of Godara, Zarins, Boutoussov, and White teaches all the elements of the claimed invention as stated above.
Godara further teaches wherein the simultaneous control selection panel and each of the independent control panels further comprises a display for displaying one or more real-time operating parameters of the treatment procedure, the one or more real-time operating parameters comprising at least one of an actual temperature, an impedance, an actual time, a run time, a power output of the energy delivery device, a threshold temperature, or combinations thereof ([0043]; Fig. 1, element 103).
Claims 5-6, 8-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Godara (WO No. 2018116273) in view of Zarins (U.S. Patent Application Publication No. 20180110554), in view of Boutoussov (U.S. Patent Application Publication No. 20180085188), in view of White (U.S. Patent Application Publication No. 20150057945), and in further view of Young (U.S. Patent Application Publication No. 20120260293).
Regarding claim 5, the combination of Godara, Zarins, Boutoussov, and White teaches all the elements of the claimed invention as stated above.
Godara, Zarins, Boutoussov, and White do not teach wherein the control screen further comprises a control arrow that, when swiped in a first direction by a user, collapses the control screen.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a control arrow that, when swiped in a first direction by a user, collapses the control screen as taught by Young in the system of Godara, Zarins, Boutoussov, and White, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6, the combination of Godara, Zarins, Boutoussov, and White, and Young teaches all the elements of the claimed invention as stated above.
Godara, Zarins, Boutoussov, and White do not teach wherein, if the user wants to reopen the collapsed control screen, the user can swipe the control arrow in a second direction.
Young further teaches wherein, if the user wants to reopen the collapsed control screen, the user can swipe the control arrow in a second direction ([0036-0038]; Figs. 5 and 6, elements 114 and 116). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include if the user wants to reopen the collapsed control screen, the user can swipe the control arrow in a second direction as taught by Young in the system of Godara, Zarins, Boutoussov, and White, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8, the combination of Godara, Zarins, Boutoussov, Young, and White teaches all the elements of the claimed invention as stated above.

Boutoussov further teaches wherein the independent control panel for each of the plurality of probes comprises an independent sliding bar that, upon selection by the user, is configured to start a treatment procedure for one of the probes from the plurality of probes ([0049]; Fig. 4, element 422; the element that begins the procedure is not a sliding bar but is a button instead, but the examiner notes that they serve the same function).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an independent sliding bar that, upon selection by the user, is configured to start a treatment procedure for one of the probes from the plurality of probes as taught by Boutoussov in the system of Godara, Zarins, Young, and White, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9, the combination of Godara, Zarins, Boutoussov, Young, and White teaches all the elements of the claimed invention as stated above.
Godara further teaches wherein the simultaneous control selection panel and each of the independent control panels further comprises a display for displaying one or more real-time operating parameters of the treatment procedure. ([0043]; Fig. 1, element 103).
Regarding claim 10, the combination of Godara, Zarins, Boutoussov, Young, and White teaches all the elements of the claimed invention as stated above.
Godara further teaches wherein the one or more real-time operating parameters comprises at least one of an actual temperature, an impedance, an actual time, a run time, a power output of the energy delivery device, a threshold temperature, or combinations thereof. ([0043]; Fig. 1, element 103).
Regarding claim 11, the combination of Godara, Zarins, Boutoussov, Young, and White teaches all the elements of the claimed invention as stated above.
Godara, Zarins, Young, and White do not teach wherein the simultaneous control selection panel and/or each of the independent control panels further comprises one or more buttons for allowing the user to modify one or more of the operating parameters.
Boutoussov further teaches wherein the simultaneous control selection panel and/or each of the independent control panels further comprises one or more buttons for allowing the user to modify one or more of the operating parameters ([0038]; Fig. 4, element 410a, 410b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include one or more buttons for allowing the user to modify one or more of the operating parameters as taught by Boutoussov in the system of Godara, Zarins, Young, and White, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12, the combination of Godara, Zarins, Boutoussov, Young, and White teaches all the elements of the claimed invention as stated above.
Godara, Zarins, Young, and White do not teach wherein one of the one or more buttons further comprises a stop button for stopping the treatment procedure.
Boutoussov further teaches wherein one of the one or more buttons further comprises a stop button for stopping the treatment procedure ([0049]; Fig. 4, element 424).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a stop button for stopping the treatment procedure as taught by Boutoussov in the system of Godara, Zarins, Young, and White, since the claimed invention is merely a combination of old elements, and in the 
Regarding claim 19, the combination of Godara, Zarins, Boutoussov, and White teaches all the elements of the claimed invention as stated above.
Godara, Zarins, Boutoussov, and White do not teach wherein the control screen further comprises a control arrow that, when swiped in a first direction by a user, collapses the control screen, wherein, if the user wants to reopen the collapsed control screen, the user can swipe the control arrow in a second direction.
Young teaches wherein the control screen further comprises a control arrow that, when swiped in a first direction by a user, collapses the control screen ([0040]; Figs. 5 and 6, elements 112, 114, and 116), wherein, if the user wants to reopen the collapsed control screen, the user can swipe the control arrow in a second direction ([0036-0038]; Figs. 5 and 6, elements 114 and 116).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a control arrow that, when swiped in a first direction by a user, collapses the control screen, wherein, if the user wants to reopen the collapsed control screen, the user can swipe the control arrow in a second direction as taught by Young in the system of Godara, Zarins, Boutoussov, and White, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Godara (WO No. 2018116273) in view of Boutoussov (U.S. Patent Application Publication No. 20180085188) and in further view of White (U.S. Patent Application Publication No. 20150057945).
Regarding claim 20, Godara teaches a controller for controlling a plurality of radiofrequency probes during a treatment procedure, the controller comprising: a user interface comprising a control 
Godara does not teach wherein the simultaneous control module comprises a simultaneous control selection panel that, upon selection by the user, starts a treatment procedure for each of the plurality of probes simultaneously.
Boutoussov teaches wherein the simultaneous control module comprises a simultaneous control selection panel that, upon selection by the user, is configured to start a treatment procedure for each of the plurality of probes simultaneously ([0025-0029, 0038]; Fig. 4; it is stated that the treatment can come from an “n” amount of laser sources ranging from one source to at least four per Fig. 1. It is also stated that the total power of the laser sources can be controlled (simultaneous control) or controlled individually through the GUI (element 106). If a user were to control them simultaneously, they would have to be using a control panel that allowed for simultaneous control and if they were to control them individually, they would have to use a control panel that allowed for individual control). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a simultaneous control selection panel that, upon selection by the user, starts a treatment procedure for each of the plurality of probes simultaneously as taught by Boutoussov in the system of Godara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Godara and Boutoussov do not teach wherein the independent control module comprises an independent control selection panel that, upon selection by the user, collapses the control screen and switches to an independent control screen comprising an independent control panel for each of the 
White, in a device that utilizes a similar GUI embodiment, teaches upon selection by the user, they may select a user interface item causing the display of the session information to close and return to another view ([0104; Fig. 12).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to include upon selection by the user, they may select a user interface item causing the display of the session information to close and return to another view as taught by White in the system of Godara and Boutoussov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable as it would allow the user to collapse the control screen and switch between a control screen and an independent control screen, which are both taught by Godara and Boutoussov.
Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. The applicant’s arguments do not go into great detail and only state what they believe is not taught in the cited references without any further explanation behind their reasoning. Examiner does not agree with the applicant that these additions to the amended claims traverse the present rejections and reasons for this disagreement can be found in the 103 rejections listed above in this office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794